     Case 2:16-cv-00542-JAM-AC Document 100 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MATTHEW DENNIS,                                    No. 2:16-cv-0542 JAM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17          This case is currently stayed pending resolution of plaintiff’s interlocutory appeal. ECF

18   No. 87. On January 28, 2021, the Ninth Circuit affirmed the order denying plaintiff’s motion for

19   preliminary injunctive relief, ECF No. 96, and plaintiff subsequently filed a motion for a Rule 16

20   pretrial conference, ECF No. 97, which was denied, ECF No. 98. The court then ordered

21   defendants to advise whether they were still seeking to opt out of the Post-Screening Alternative

22   Dispute Resolution (ADR) Project. Id. In response to that order, defendants have filed a renewed

23   request to opt out of the Post-Screening ADR Project and request that the case remain stayed

24   because the appeal is not finally resolved because plaintiff filed a petition for rehearing of his

25   appeal that has not yet been addressed by the Ninth Circuit. ECF No. 99.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Defendants’ request to opt out of the Post-Screening ADR Project, ECF No. 99, is

28   GRANTED.
                                                        1
     Case 2:16-cv-00542-JAM-AC Document 100 Filed 04/22/21 Page 2 of 2


 1         2. This case remains stayed pending final resolution of plaintiff’s interlocutory appeal.
 2   DATED: April 21, 2021
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
